DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The process according to claim 1 of the present application differs from the process according to claim 1 of WO 2015/102655 (hereafter WO’655) insofar, as it comprises two additional steps:
1.	removing a portion of the flue gas from the boiler and pre-heating the makeup water with removed flue gas
2.	pre-heating at least a portion of the boiler feed water prior to its introduction into the boiler with a first portion of the high-pressure steam,
The process according to claim 1 of the present case differs insofar from the process of claim 1 of WO’655, in that the boiler feed water (i.e. the make-up water) is heated not only with high-pressure steam (as it is done in WO’655), but also with the portion of the flue gas. 
The use of hot flue gas (which would otherwise go to waste), on the other hand, reduces the amount of high-pressure steam necessary for heating the crude aromatic acid; consequently, the process according to the present case requires less energy than that of the prior art. 
It is suggested in paragraph 42 of WO’655, that the high-pressure steam "may be used in other parts of the process (not shown)". This suggestion might lead the skilled person being aware of WO’655 to the modification according to distinguishing technical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622